Case: 22-10210      Document: 00516462540         Page: 1     Date Filed: 09/07/2022




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                 September 7, 2022
                                  No. 22-10210                     Lyle W. Cayce
                                Summary Calendar                        Clerk


   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Bruno Manuel Gonzalez-Garcia,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Northern District of Texas
                            USDC No. 3:20-CR-455-1


   Before Jones, Duncan, and Wilson, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Bruno Manuel Gonzalez-Garcia
   has moved for leave to withdraw and has filed a brief in accordance with
   Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d
   229 (5th Cir. 2011). Gonzalez-Garcia has filed a response. We have reviewed


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-10210     Document: 00516462540          Page: 2   Date Filed: 09/07/2022




                                   No. 22-10210


   counsel’s brief and the relevant portions of the record reflected therein, as
   well as Gonzalez-Garcia’s response. We concur with counsel’s assessment
   that the appeal presents no nonfrivolous issue for appellate review.
   Accordingly, counsel’s motion for leave to withdraw is GRANTED,
   counsel is excused from further responsibilities herein, and the appeal is
   DISMISSED. See 5th Cir. R. 42.2. Gonzalez-Garcia’s response to
   counsel’s motion is construed as a motion to dismiss his appeal and is
   DENIED as moot.




                                        2